DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
Replacement drawings were received on 23 September 2021.  These drawings are acceptable.
Terminal Disclaimer
The terminal disclaimer filed on 23 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10453130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The amendment to the Specification filed 23 September 2021 does not introduce new matter and is entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2019 has been considered by the examiner.
Allowable Subject Matter
Claims 2-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 U.S.C. § 101 
The claims recite a executing a trade which is a fundamental economic practice or commercial interaction (see MPEP 2106.04(a)(2)II Certain Methods of Organizing Human Activity). However, the claims recite additional elements that integrate the abstract idea into practical application and/or amount to significantly more than the abstract idea including: 
an electronic exchange system includes a physical data bus, a first physical processing element of at least one processor and a second physical processing element of the at least processor, and in which the physical data bus directly communicatively couples the first physical processing element and the second physical processing element, and wherein the physical data bus is configured to deliver instructions from the first physical processing element to the second physical processing element  
add each of the orders to a respective one of a queue of buy orders and a queue of sell orders for the financial instrument; determine that at least a first order in the queue of buy orders and a second order in the queue of sell orders match, and execute a trade that fulfill the first order and the second order; and controlling, by the at least one processor, the first physical processing element to: receive an indication of an occurrence of an event;
and in response to determining at least one criteria is satisfied, transmit[ting], through the physical data bus, to the second physical processing element, an indication to adjust an order that acts as an interrupt to processing of the second physical processing element to cause the second physical processing element to, in response to receiving the indication to adjust the order, adjust the order. 
These elements integrate the abstract idea into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception:
35 U.S.C. § 103 
The closest prior art references are:
Duesterwald US 20030192035 A1 involves implementing efficient execution transfers between successive translations of stack-based code in a virtual machine environment. A global translation convention or rule for translating stack based code instructions such as java byte code to be executed in a register based hardware platform is defined where the global translation rule specifies a predetermined portion of a stack based context. The global translation convention for each translation of the stack based instructions is enforced.
Marks de Chabris  US 20070067231 A1 involves an order matching system which allows users to define and modify buy/sell order schedules for execution within one or more transaction destinations. The system uses order schedules and associated evaluation heuristics to evaluate and update order characteristics such as price and quantity based on user-specified criteria.
Nafeh US 20070233594  A1 involves a network-based contract trading system electronically accessible by prospective traders.The variable payout contracts are sold and the subsequent resale of contracts, is accepted over the trading system.
Walsky  US 20080097893 A1 involves system has a communication network (802) including servers (820, 830) with a processor. An end-user interface is operated to provide a template for building an order routing strategy that includes a stipulation string, and submitting orders and the order routing strategy to the servers. The servers are configured to support the operations of an electronic exchange marketplace. A client terminal is configured to provide the end-user interface between the client terminal and the server.
Ming Fan, J. Stallaert and A. B. Whinston, "A Web-based financial trading system," in Computer, vol. 32, no. 4, pp. 64-70, April 1999, doi: 10.1109/2.755007 discusses interrupting execution of orders by multiple traders (see page 69).
None of these references teach either alone or in combination the following limitations found in independent claim 2 and substantially in independent claim 20:
an electronic exchange system includes a physical data bus, a first physical processing element of at least one processor and a second physical processing element of the at least processor, and in which the physical data bus directly communicatively couples the first physical processing element and the second physical processing element, and wherein the physical data bus is configured to deliver instructions from the first physical processing element to the second physical processing element  
add each of the orders to a respective one of a queue of buy orders and a queue of sell orders for the financial instrument; determine that at least a first order in the queue of buy orders and a second order in the queue of sell orders match, and execute a trade that fulfill the first order and the second order; and controlling, by the at least one processor, the first physical processing element to: receive an indication of an occurrence of an event;
and in response to determining at least one criteria is satisfied, transmit[ting], through the physical data bus, to the second physical processing element, an indication to adjust an order that acts as an interrupt to processing of the second physical processing element to cause the second physical processing element to, in response to receiving the indication to adjust the order, adjust the order.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In addition, even if each element, when considered individually, were to be found in the prior art, when considered as a whole, one of ordinary skill in the art would not have arrived at the Applicant’s claimed invention unless one was using the invention as a roadmap to find its prior art components.  Such use of hindsight to arrive at the claimed invention would be impermissible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150019397 (BUCK, B.J.)  (Dynamic Market Order Execution Validation Mechanism)([0020]: discloses a system which determines if market data has been updated during the time a trader is finalizing a trade order and if an update occurs (1) seeks confirmation of the trade order, and/or (2) allows the trader to cancel the order, and/or (3) allows the trader to modify the order;  [0030]: A trade order may be a command to change or cancel a previously submitted order (for example, modify a working order), an instruction to an electronic exchange relating to an order, or a combination thereof.)
US 20120089497 (TAYLOR, D.E. AND PARSONS, S. AND WHATLEY, J.W. AND BRADLEY, R. AND GYANG, K. AND DEWULF, M.)  (Method and Apparatus for High-Speed Processing of Financial Market Depth Data) ([0102] discloses add, modify, delete (AMD) flags field 1918 that enables an ONPA module 1208 to decide whether a received limit order event represents a new limit order (the add flag), a modification to a pre-existing limit order (the modify flag), or a deletion of an pre-existing limit order (the delete flag)).
US 20120089504 (LOVELESS, J.)  (Algorithmic trading) (Discloses use of rules with one or more conditions is in trading systems. Marketplace participants may create computer programs that may analyze the market data pursuant to rules embodied in a series of algorithms. The conditions of the rules may include, for example, market volume, security prices, market direction, a change in price, an amount of a change in price, an amount traded, an amount available for trading, prices of some recently executed trades, a time, and/or any other information. The action may take the form of submitting a bid order or a sell order, cancelling a bid order or a sell order, and/or buying or selling securities or other financial instruments).
US 20140180894 (MINTZ, S.P. AND BURNS, M.J. AND PETERSON, T.A.)  (System and method for dynamically changing an electronic trade order quantity)
US 20100198749 (O'CONNOR, G.J. AND MURPHY, S.J.)  (System and method for event-based trading) (Discloses receiving one or more actual event values via a user input or directly from outside sources, executing one or more predefined trading rules selected based on the comparison of the received actual event values to the respective estimated indicator values)
US 20060218071 (SWEETING, M.)  (System and method for managing trading between related entities)
US 20060089899 (DURKIN, B. ET AL.)  (Intra-day matching message system and method) cited in applicant’s IDS of 12-JUL-2013 discloses that information related to trade transactions can be modified or enhanced “as is currently done by many exchanges and clearing systems” [(0039)] and can be modified, added, or enhanced as can now be done in conventional systems ([0040])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3699                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694